DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Status
Claims 1, 15 and 18 are amended.
Claim 6 is cancelled.
No new claim(s) is/are added.
Claims 1-5 and 7-20 are currently pending for examination.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/23/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments, filed 11/23/2021, with respect to claims 1, 15 and 18 have been fully considered but are moot in view of the new ground(s) of rejection. The amendments to the claims necessitated the new ground(s) of rejection discussed below.

Claim Objections
Claim 15 is objected to because of the following informalities:
Claim 15 recites “capable of” in line 2. Language that suggests or makes optional (i.e., capable of) but does not require step to be performed or does not limit the scope of the claim to a particular structure or does not limit the scope of a claim or claim limitation(s). Such clauses may render parts of the claim(s) optional (see MPEP 2106 and 2111.04).
Appropriate corrections are required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 10, 12-15, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2019/0349737 A1) hereinafter “Lee” in view of Ackerman et al. (US 2009/0304012 A1) hereinafter “Ackerman” further in view of Chari et al. (US 2008/0192692 A1) hereinafter “Chair”.

Regarding claims 1, 15 and 18, Lee discloses Claim 1 of a method and Claim 15 of a non-transitory computer readable storage medium for tangibly storing computer program instructions capable of being executed by a computer processor (see FIG. 8; see ¶ [0066], control circuit/processor), Claim 18 of An apparatus (see FIG. 8) comprising: a processor; and a storage medium for tangibly storing thereon program logic for execution by the processor (see FIG. 8; see ¶ [0066], control circuit/processor), comprising:
caching, by a first gateway, first communication data sent by a first terminal in a shared transmit queue (see FIG. 1 and 8; see ¶ [0011] [0066], data/packets are buffered and stored into a memory);
selecting, by the first gateway, at least one network channel from a plurality of network channels established based on different network protocols (see FIG. 1; see ¶ [0010] [0052], determining a transmission channel and gateway is able to connect via a multi-channel technology); and
sending, by the first gateway, the first communication data in the shared transmit queue to a second gateway through the at least one network channel (see FIG. 1; see ¶ [0010-11] [0043], data/packets are transmitted to a second user device (a target portable transceiver device) via a second gateway).
Although Lee disclose a function of signal conversion between the two parties (see ¶ [0004]), but does not explicitly disclose a protocol conversion.
However, Ackerman discloses performing a protocol conversion on a first communication protocol of the first communication data, the protocol conversion based on a second communication protocol of the at least one network channel (see ¶ [0003] [0038], gateway performs converting or translating data carried according to a first protocol in a first network to a second different protocol, typically to be transmitted in a second network according to the second protocol). 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to provide a protocol conversion as taught by Ackerman, in the system of Lee, so that it would provide to the purpose of converting or translating data from a first protocol to a second protocol using gateways (Ackerman: see ¶ [0003]).
Lee does not explicitly disclose determining a current capacity of the at least one network channel.
However, Chari discloses determining that a current capacity of the at least one network channel is less than a data packet size of the shared transmit queue upon detecting a change in (see FIG. 6 and 7; see ¶ [0020-22] [0041] [00-5051], measuring performance metric/data load and classification of data packet);
reselecting an alternative network channel from the plurality of network channels and determining second data packet proportions of the alternative network channel (see FIG. 6 and 7; see ¶ [0021] [0036] [0057-58], selecting at least one of a plurality of interfaces/channel based on the classification of the data packet including determining performance characteristic of the node interfaces and matching the performance characteristics of the node interface with the classification of the data packet (i.e., some backhaul options or wireless links have higher capacity than others)); and
sending data from in the shared transmit queue to the second gateway through the alternative network channel according to the second data packet proportions (see FIG. 6 and 7; see ¶ [0057-58], forwarding the data packet over the at least one selected node interface/channel/link based on the classification of the data packet).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to provide determining a current capacity of the at least one network channel as taught by Chari, in the combined system of Lee and Ackerman, so that it would provide to implement routing rules such as exclusive or prioritized or pre-emptible use of particular bands for specific applications or user groups and can implement fallback policies in case of certain events or degradations based on the classification and on measured performance data for each of the paths in use (Chari: see ¶ [0051]).

Regarding claim 10, the combined system of Lee, Ackerman and Chari discloses the sending the first communication data in the shared transmit queue to the second gateway through (Lee: see FIG. 1 and 4; see ¶ [0010-11] [0043], data/packets are transmitted to a second user device (a target portable transceiver device) via a server and a second gateway).

Regarding claim 12, the combined system of Lee, Ackerman and Chari discloses the sending the first communication data to the second gateway through the at least one network channel comprising:
when the at least one network channel is self-organizing network channels established based on different network protocols (Lee: see ¶ [0009] [0036] [0052], implementing in a LoRa protocol i.e., self-organizing network channels), separately sending the first communication data in the shared transmit queue to corresponding self-organizing base stations based on the at least one self-organizing network channel, the sending causing the self-organizing network base stations to respectively send the first communication data to the second gateway through respectively corresponding self-organizing network channels (Lee: see ¶ [0043] [0052], transmitting data/packets using LoRa protocol in the system).

Regarding claims 13, 17 and 20, the combined system of Lee, Ackerman and Chari discloses the sending the first communication data to the second gateway through the at least one network channel comprising:
when the at least one network channel comprises at least one self-organizing network channel established based on different network protocols (Lee: see ¶ [0009] [0036] [0052], implementing in a LoRa protocol i.e., self-organizing network channels) and at least one non-self-organizing network channel established on different network protocols (Lee: see ¶ [0034], utilizing Bluetooth protocol, WiFi protocol, 3G or 4G),
respectively sending the first communication data in the shared transmit queue to corresponding self-organizing network base stations through the at least one self-organizing network channel, the sending causing the self-organizing network base stations to respectively forward the first communication data to the second gateway through the at least one self-organizing network channel (Lee: see ¶ [0043] [0052], transmitting data/packets using LoRa protocol in the system); and
respectively sending the first communication data in the shared transmit queue to a server through the at least one non-self-organizing network channel, the sending causing the server to forward the first communication data to the second gateway through the at least one non-self-organizing network channel (Lee: see ¶ [0034] [0043] [0054], transmitting data/packets using Bluetooth protocol, WiFi protocol, 3G or 4G in the system).

Regarding claim 14, the combined system of Lee, Ackerman and Chari discloses wherein prior to the selecting at least one network channel from a plurality of network channels established based on different network protocols, the method further comprises:
determining whether the second terminal is interconnected to the first gateway (Lee: see ¶ [0049], in the system without the server or gateway);
upon determining that the second terminal is interconnected to the first gateway, sending the first communication data to the second terminal (Lee: see ¶ [0049], in the system without the server or gateway, user devices can be operated under a specific WAN communication protocol); and
selecting at least one network channel from the plurality of network channels established based on different network protocols upon determining that the second terminal is not interconnected to the first gateway (Lee: see ¶ [0049-50], in the system without the server or gateway, user devices can be operated under a specific WAN communication protocol to establish point-to-point connection).

Claims 2-4, 7-8, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Ackerman and Chari further in view of Mashimo et al. (US 2017/0359131 A1) hereinafter “Mashimo”.

Regarding claim 2, the combined system of Lee, Ackerman and Chari discloses the selecting at least one network channel comprising selecting the at least one network channel based on monitoring data transmission performances of the plurality of network channels (Lee: see ¶ [0069], scanning the signals and obtaining information such as received signal strength indication), but does not explicitly disclose a cache data amount.
However, Mashimo discloses selecting the at least one network channel based on a cache data amount in the shared transmit queue (see ¶ [0008], when selecting a communication path, takes into account the usage amount of a transmission buffer).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to provide a cache data amount as taught by Mashimo, in the combined system of Lee, Ackerman and Chari, so that it would provide to (Mashimo: see ¶ [0013]).

Regarding claims 3, 16 and 19, the combined system of Lee, Ackerman and Chari discloses the caching the first communication data comprising:
coding the first communication data using a preset coding protocol to obtain at least one data packet (Lee: see ¶ [0004], the voice or data is converted to RF signals);
caching the at least one data packet in the shared transmit queue (Lee: see FIG. 1 and 8; see ¶ [0011] [0066], data/packets are buffered and stored into a memory); and
the sending the first communication data in the shared transmit queue to a second gateway through the at least one network channel (Lee: see FIG. 1; see ¶ [0010-11] [0043], data/packets are transmitted to a second user device (a target portable transceiver device) via a second gateway).
Lee does not explicitly disclose determining data packet proportions.
However, Mashimo discloses determining data packet proportions of the at least one network channel (see ¶ [0008], when selecting a communication path, takes into account the usage amount of data to be transmitted and a transmission delay time).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to provide determining data packet proportions as taught by Mashimo, in the combined system of Lee, Ackerman and Chari, so that it would provide to accomplish stable data communication while keeping communication cost low (Mashimo: see ¶ [0013]).
(Lee: see FIG. 1; see ¶ [0010-11] [0043], data/packets are transmitted to a second user device (a target portable transceiver device) via a second gateway and Mashimo: see ¶ [0008], when selecting a communication path, takes into account the usage amount of data to be transmitted and a transmission delay time).

Regarding claim 4, the combined system of Lee, Ackerman, Chari and Mashimo discloses further comprising:
monitoring data transmission performance of the at least one network channel during sending of the data packets (Lee: see ¶ [0069], scanning the signals and obtaining information such as received signal strength indication);
adjusting the data packet proportions of the at least one network channel upon detecting a change in the data transmission performance (Mashimo: see ¶ [0008], when selecting a communication path, takes into account the usage amount of data to be transmitted and a transmission delay time); and
continuing to send the data packets in the shared transmit queue to the second gateway through the at least one network channel according to respective adjusted data packet proportions (Lee: see FIG. 1; see ¶ [0010-11] [0043], data/packets are transmitted to a second user device (a target portable transceiver device) via a second gateway and Mashimo: see ¶ [0008], when selecting a communication path, takes into account the usage amount of data to be transmitted and a transmission delay time).

Regarding claim 7, the combined system of Lee, Ackerman, Chari and Mashimo discloses the caching the at least one data packet (Lee: see FIG. 1 and 8; see ¶ [0011] [0066], data/packets are buffered and stored into a memory) comprising:
setting a sequence number for each data packet in an ascending order based on a coding order of the at least one data packet (Mashimo: see ¶ [0071], assigning a sequence number to the transmission data and Lee: see ¶ [0004], the voice or data is converted to RF signals); and
sequentially caching the at least one data packet in the shared transmit queue in an ascending order of the sequence numbers (Mashimo: see ¶ [0071], assigning a sequence number to the transmission data and keeps in the copy buffer).

Regarding claim 8, the combined system of Lee, Ackerman, Chari and Mashimo discloses the sending the data packets in the shared transmit queue to the second gateway through the at least one network channel according to respective data packet proportions (Lee: see FIG. 1; see ¶ [0010-11] [0043], data/packets are transmitted to a second user device (a target portable transceiver device) via a second gateway and Mashimo: see ¶ [0008], when selecting a communication path, takes into account the usage amount of data to be transmitted and a transmission delay time) comprises:
determining sequence numbers of data packets respectively corresponding to the at least one network channel according to the respective corresponding data packet proportions (Mashimo: see ¶ [0071], assigning a sequence number to the transmission data and Lee: see ¶ [0004], the voice or data is converted to RF signals);
sequentially acquiring the data packets in the shared transmit queue (Mashimo: see ¶ [0071], assigning a sequence number to the transmission data and keeps in the copy buffer); and
(Lee: see FIG. 1; see ¶ [0010-11] [0043], data/packets are transmitted to a second user device (a target portable transceiver device) via a second gateway and Mashimo: see ¶ [0071], assigning a sequence number to the transmission data before transmission).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Ackerman, Chari and Mashimo further in view of Sun et al. (US 2015/0365250 A1) hereinafter “Sun”.

Regarding claim 9, the combined system of Lee, Ackerman and Chari discloses wherein after the separately sending the data packets in the shared transmit queue to the second gateway through the at least one network channel based on the respective corresponding sequence numbers (Lee: see FIG. 1; see ¶ [0010-11] [0043], data/packets are transmitted to a second user device (a target portable transceiver device) via a second gateway and Mashimo: see ¶ [0071], assigning a sequence number to the transmission data before transmission), but does not explicitly disclose receiving a retransmission request.
However, Sun discloses receiving a retransmission request sent by the second gateway, wherein the retransmission request carries a sequence number of an unreceived data packet (see FIG. 4; see ¶ [0040] [0069], receiving a response message);
caching a data packet corresponding to the sequence number of the unreceived data packet in a shared retransmission request (see FIG. 4; see ¶ [0037], data is copied to a corresponding retransmission queue cache area); and
(see FIG. 4; see ¶ [0042] [0044] [0070] [0072], retransmits the lost data via the retransmission queue cache area if there is data loss according to the response message).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to provide receiving a retransmission request as taught by Sun, in the combined system of Lee, Ackerman, Chari and Mashimo, so that it would provide to improve the transmission efficiency of data effectively by retransmitting the cache data thus a data retransmission path is shortened and a transmission time delay is reduced (Sun: see ¶ [0024]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Ackerman and Chari further in view of Sundar Pal et al. (US 2020/0213829 A1) hereinafter “Sundar”.

Regarding claim 11, the combined system of Lee, Ackerman and Chari discloses the plurality of network protocols including Internet of Things (NB-IOT) communication protocol (see ¶ [0036-37] [0052], implementing in a LoRa protocol which is generally adapted to an application IoT communication), and the sending the first communication data in the shared transmit queue to the server through the at least one network channel, the sending causing the server to send the first communication data to the second gateway through the at least one network channel comprising sending the first communication data in the shared transmit queue to the server through a first IOT base station if the at least one network channel comprises an (see ¶ [0043] [0052], transmitting data/packets using LoRa protocol in the system and see ¶ [0047], the gateway devices act as the base stations of the wireless communication system).
Although Lee discloses Internet of Things (IOT) communication protocol, Lee does not explicitly disclose as NB-IOT communication protocol.
However, Sundar discloses a Narrowband Internet of Things (NB-IOT) communication protocol, and NB-IOT base stations (see FIG. 2, NB-IOT eNB; see ¶ [0014] [0022-23], establishing Narrow Band Internet of Things (NB-IoT) communication between NB-IOT eNB and IOT devices).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to provide NB-IOT communication protocol as taught by Sundar, in the combined system of Lee, Ackerman and Chari, so that it would provide to dynamically allocate a PRB for a plurality of packets using NB-IOT communication link to improve IOT communication in the IOT network (Sundar: see ¶ [0001] [0029]).

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of the action.  An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER CHEN whose telephone number is (571)270-7241. The examiner can normally be reached Monday - Friday 8:00am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 




/PETER CHEN/Primary Examiner, Art Unit 2462